--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.24.3
 
APPLETON PAPERS INC.
 
Amendment to
 
Appleton Papers Retirement Plan
 


 
The Appleton Papers Inc. Retirement Plan, as amended through December 5, 2007
(the “Plan”), is hereby further amended as set forth below:
 
1. Article 14 is amended by substituting the word “Compensation” for the word
“Earnings” each place it appears therein, and by amending section 14.01(b)(5)
thereof to read as follows, with effect from the first Limitation Year
commencing after July 1, 2007:
 
 
(5)
Compensation:

 
 
(A)
“Compensation” for any Limitation Year means wages, salaries, and fees for
professional services and other amounts received (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Company or an Affiliate to the extent that the
amounts are includible in gross income (including, but not limited to,
commissions paid to salesmen, compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits, reimbursements and expenses allowances), and excluding the following:

 
 
(i)
employer contributions to a plan of deferred compensation which are not
includible in the employee’s gross income for the taxable year in which
contributed, or employer contributions under a simplified employee pension plan
to the extent such contributions are deductible by the employee, or any
distributions from a plan of deferred compensation;

 
 
(ii)
amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by the employee either becomes freely
transferrable or is no longer subject to a substantial risk of forfeiture;

 
 
(iii)
amounts realized from the sale, exchange or other disposition of stock acquired
under a qualified stock option; and

 
 
(iv)
other amounts which receive special tax benefits, or contributions made by the
employer (whether or not under a salary reduction agreement) toward the purchase
of an annuity described in Section 403(b) of the Code, (whether or not the
amounts are actually excludable from the gross income of the employee).

 
 
(B)
For years commencing on and after January 1, 1989, Compensation shall be limited
to the first $200,000 of Compensation (as such amount may be adjusted from time
to time by the Secretary of the Treasury in a manner similar to §415(d) of the
Code), except the first adjustment to the $200,000 limitation shall be effected
on January 1, 1990; and for each Plan Year beginning on or after January 1,
1994, such limitation shall be $150,000 ($160,000, effective January 1, 1997),
as adjusted. If the Plan determines Compensation on a period of time that
contains fewer than twelve calendar months, then the limitation on Compensation
is an amount equal to the annual Compensation limit for the calendar year in
which the Compensation period begins multiplied by the ratio obtained by
dividing the number of full months in the period by twelve. Prior to January 1,
1997, in determining the Compensation of a Participant for purposes of this
limitation, the rules of Section 414(q)(6) of the Code shall apply, except in
applying such rules, the term “family” shall include only the Spouse of a
Participant and any lineal descendants of the Participant who have not attained
age 19 before the close of the Plan Year. If, as a result of the application of
such rules, the adjusted limitation is exceeded, then the limitation shall be
prorated among the affected individuals in proportion to each such individual’s
Compensation as determined under this Section 14.01(b)(5) prior to the
application of the limitation. Effective January 1, 1997, such family
aggregation rules shall not apply. Effective for Plan Limitation Years beginning
on or after January 1, 1998, “Compensation” for purposes of this Section
14.01(b)(5) shall include any elective deferral (as defined in Section 402(g)(3)
of the Code), any amount which is contributed to or deferred by the Employer at
the election of the Employee and which is not includible in the gross income of
the Employee by reason of Section 125 or 457 of the Code, and, effective January
1, 2000, any elective amounts that are not includible in the gross income of the
Employee by reason of Section 132(f) of the Code.

 
(C)           Compensation timing rules.


(i)           General:  In order to be taken into account for a Limitation Year,
Compensation within the meaning of section 415(c)(3) must be (i) actually paid
or made available to a Participant (or, if earlier, includible in the gross
income of the Participant) within the Limitation Year, and (ii) except as
provided in clause (ii) below, paid or treated as paid to the Participant prior
to the Participant's severance from employment. Any payment that is not
described in this clause (i) or clause (ii) below is not considered Compensation
if paid after severance from employment. Thus, Compensation does not include
severance pay, or parachute payments within the meaning of section 280G(b)(2),
if they are paid after severance from employment, and does not include
post-severance payments under a nonqualified unfunded deferred compensation plan
unless the payments would have been paid at that time without regard to the
severance from employment.
 
(ii)           Compensation paid after severance from employment. Provided that
payment is actually made by the later of 2 ½ months after severance from
employment or the end of the Limitation Year that includes the date of severance
from employment, the following amounts are included in Compensation:  (1)
regular compensation paid after severance from employment for services during
the Participant's regular working hours, and compensation for services outside
the Participant's regular working hours (such as overtime or shift
differential), commissions, bonuses, or other similar payments; provided that
the payment would have been paid to the Participant prior to a severance from
employment if the Participant had continued in employment with the Company, and
(2) payment for unused accrued bona fide sick, vacation, or other leave, but
only if the Participant would have been able to use the leave if employment had
continued.
 
 
 
(iii)
Salary continuation payments for military service or disability. The rule of
clause (ii)(1) above shall not apply to: (1) payments to an individual who does
not currently perform services for the Company by reason of qualified military
service (as defined in Code §414(u)(1)) to the extent those payments do not
exceed the amounts the individual would have received if the individual had
continued to perform services for the Company rather than entering qualified
military service, or (2) payments made to an Participant who is permanently and
totally disabled (as defined in Code § 22(e)(3)).

 
 
(iv)
Interaction with Code §417(a)(17). The definition of Compensation for a Plan
Year that is used for purposes of applying the limitations of Code §415 shall
not reflect Compensation for such year that is in excess of the limitation under
Code §401(a)(17) that applies to that Plan Year.”

 
2. Except as set forth above, the Plan is ratified and confirmed in its
entirety.
 

 

   APPLETON PAPERS INC. BENEFITS FINANCE COMITTEE            /s/ Mark R.
Richards    Mark R. Richards        /s/ Thomas J. Ferree    Thomas J. Ferree    
   /s/ Kerry S. Arent    Kerry S. Arent